Citation Nr: 1431712	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbosacral spine pain with degenerative disc disease. 

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculitis prior to December 12, 2011; and a rating in excess of 20 percent thereafter. 

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculitis prior to December 12, 2011; and a rating in excess of 20 percent thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active service from July 1987 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The November 2007 rating decision granted service connection for radiculitis of the bilateral lower extremities and assigned a 10 percent rating for each extremity. That rating decision also increased the Veteran's lumbosacral spine pain with degenerative disc disease disability to a 20 percent rating, effective June 13, 2007, the date the claim was filed.

In November 2011 the Board remanded the claims for additional development. In an August 2012 rating decision, the RO increased the 10 percent ratings for radicultitis of the right and left lower extremities to 20 percent each, effective December 12, 2011, the date the increased disabilities was shown. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

As mentioned previously by the Board in November 2011, the Veteran has raised the issues of entitlement to service connection for neck pain, cervical problems, and sleep disturbances, as well as an increased evaluation for bilateral hip pain and depression. It was previously indicated that the issue of entitlement to disability based on individual unemployability may have been insinuated. It is noted that since then it has been reported in VA records that the Veteran is employed, and there no further reference to unemployability. However, there is no indication that the other issues raised by the Veteran have been addressed by the RO. As such, they are again REFERRED to the RO for proper adjudication. 38 C.F.R. § 19.9(b) (2013). 

FINDINGS OF FACT

1. The lumbosacral spine pain with degenerative disc disease is not productive of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

2. Prior to December 12, 2011 the right and left lower extremity radiculitis are each separately not productive of more than mild incomplete paralysis of the sciatic nerve. 

3. After December 12, 2011 the right and left lower extremity radiculitis are each, separately, not productive of more than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 20 percent rating for lumbosacral spine pain with degenerative disc disease. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013). 

2. Prior to December 12, 2011, the criteria are not met for an initial rating in excess of 10 percent, for right lower extremity radiculitis. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8520 (2013). 

3. Prior to December 12, 2011, the criteria are not met for an initial rating in excess of 10 percent, for left lower extremity radiculitis. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8520 (2013). 

4. After December 12, 2011, the criteria are not met for a rating in excess of 20 percent, for right lower extremity radiculitis. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8520 (2013). 

5. After December 12, 2011, the criteria are not met for a rating in excess of 20 percent, for left lower extremity radiculitis. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the claim for higher disability ratings a September 2007 letter explained the evidence necessary to substantiate this and other claims and discussed VA's and the Veteran's responsibilities in obtaining the necessary supporting evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). That letter also informed the Veteran of how a disability rating and effective date are determined, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The bilateral radiculopathy claims arose in the context of the Veteran trying to establish entitlement to service connection, so the rating for those disabilities was not a "downstream" issue arising out of his initial claim. VA does not have to provide additional VCAA notice concerning these downstream elements of the claim, because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated. See Goodwin v. Peake, 22 Vet. App. 128 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Moreover, all the claims were readjudicated in a May 2008 statement of the case (SOC), and a May 2009 supplemental statement of the case (SSOC). See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or SSOC "cures" any timing problem associated with the lack of notice/inadequate notice prior to an initial adjudication). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records (STRs), VA treatment records, private treatment records and arranged for VA compensation examinations in October 2007, and in December 2011 (following and as a result of the Board's November 2011 remand) to assess and then reassess the severity of the service-connected disorder on appeal. The Board is satisfied as to compliance with the instructions of its November 2011 remands. The Board is satisfied that VA has provided all assistance required by the VCAA and that readjudication of this claim may proceed.


II. A Rating in Excess of 20 Percent for Lumbosacral Spine Pain with Degenerative Disc Disease

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, and by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). In Fenderson, supra, the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings, rather, also established ratings).

The Veteran has a 20 percent rating for his lumbosacral spine pain with degenerative disc disease. Degenerative disc disease has been clinically identified, but degenerative joint disease or arthritis has not been associated with his back disability. Under 38 C.F.R. § 4.71 a, The General Rating Formula for Diseases and Injuries of the Spine, and the Formula for Rating IVDS Based on Incapacitating episodes, both contemplate lumbosacral strain and IVDS. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, DCs 5235-5242 (2013). 

The next rating under General Rating Formula for Diseases and Injuries of the Spine is at 30 percent for the cervical spine, which is not applicable since the Veteran has a thoracolumbar disability. However, the next higher disability rating regarding the thoracolumbar spine is at 40 percent which requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Under DC 5243, IVDS is contemplated under the Formula for Rating IVDS Based on Incapacitating Episodes, so if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician. Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. Id. 

The Veteran is already separately evaluated for neurological manifestations of his lumbar spine disability, identified as right and left lower extremity radiculitis, under 38 C.F.R. § 4.124a, disease of the peripheral nerves, DC 8520, the sciatic nerve. The issues of increased rating for associated right and left lower radiculitis will be discussed later in this decision, and no other associated symptoms are reported. See General Rating Formula for Diseases and Injuries of the Spine, Note (1), evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC. 38 C.F.R. § 4.71a, DCs 5235-5243. 

Background

The Veteran asserts that his lumbosacral spine pain with degenerative disc disease disorder is more disabling that the current 20 percent evaluation indicates. 

Private medical records in June 2007 show treatment for the Veteran's complaints of low back pain. A June 2007 private MRI of the lumbar spine shows multilevel degenerative disc disease, most significantly at L4-5 and L5-S1; narrowed central canal and stenosis at L4-5; and disc herniation and nerve root impingement at L3. 

VA medical examination in October 2007 reports the Veteran had pain on palpation of the lumbar spine, and when sitting for more than an hour in his sedentary job as a computer programmer. Range of motion testing of the lumbar spine revealed limitation of motion with forward flexion to 65 degrees; extension was 10 degrees; lateral bending was 25 degrees on the left and right sides; and rotation was 30 degrees on the right and left sides. On repetitive motion testing increased thoracolumbar pain, fatigability, and decreasing flexion and extension range of motion was reported as "5 more degrees." The diagnoses included chronic lumbosacral spine pain and multilevel degenerative disc disease with disc protrusion, foraminal narrowing and nerve root impingement. 

A November 2007 private report showed that the Veteran indicated he had slight back pain. On examination there was tenderness to palpation over lumbar facets. In late 2008 and 2009 lumbar block and lumbar facet rhizotomies were performed. In September 2009 the Veteran had an L4-5 lumbar laminectomy. 

At a December 2011 VA medical examination of the spine, the diagnosis was lumbar stenosis. The Veteran reported occasional (back) flare-ups with twisting motions of the lumbar spine, the last one occurring in August 2011. Range of motion studies showed that lumbar flexion was to 35 degrees with pain. Backward extension was to 15 degrees with pain; right and left lateral flexion were to 20 degrees with pain; left and right lateral rotation were to 25 degrees with pain. In each instance, pain only began at the highest range of motion. The Veteran was able to perform repetitive use testing. Range of motion was identical aside from left lateral rotation which decreased from 25 to 20 degrees. It was concluded that additional limitation of motion and functional loss of the thoracolumbar spine were: less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and or weight bearing. It was reported that the Veteran had IVDS, with no incapacitating episodes over the past 12 months. 

The examiner stated that the Veteran's thoracolumbar spine condition impacted his ability to work. He had missed three weeks of work due to back and hip pain. The Veteran was employed full time as an IT programmer. The examiner stated that the Veteran should not be considered unemployable due to his current sedentary employment, but he was precluded from performing physical employment related to his service-connected disabilities. 

Analysis

The Board has reviewed the entire evidentiary data and concludes that an increased rating in excess of 20 percent is not warranted for the service-connected lumbosacral spine pain with degenerative disc disease. 

The evidence shows that the Veteran has low back pain and limitation of motion. None of the evidence on file approximates the requirements for a higher rating. The Veteran's most substantial thoracolumbar limitation of motion was forward flexion at 35.  On repetitive testing, his forward flexion continued to be 35 degrees.  It is noted that a higher 40 percent disability under the General Rating Formula for Diseases and Injuries of the Spine, requires limitation of forward flexion of the thoracolumbar spine to 30 degrees, which he does not have. Radiographic testing and MRI findings as well as the rest of the clinical data fail to establish evidence of any ankylosis - either favorable or unfavorable, so as to warrant a higher 40 percent or greater rating under the applicable rating provisions. See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5). 

Also, under the applicable Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran's lumbosacral spine pain with degenerative disc disease disability does not meet the criteria for a higher disability rating of 40 percent. Most recently in the December 2011 examination, the VA examiner acknowledged that the Veteran had IVDS, but indicated that he had not had any incapacitating episodes. So, the objective medical evidence of record does not show that at any time during this appeal that the Veteran has had incapacitating episodes of IVDS. As explained, this in part would require bed rest prescribed by a physician, and he has not alleged such is the case, much less have the required indication. 38 C.F.R. § 4.71a, DC 5243. 

It is imperative to note at this time that VA must also analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function. Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).

In terms of functional loss,  VA medical examinations in 2007 and 2011, the Veteran's subjective as well as objective lumbar spine pain complaints have been reported. However, even when additional consideration is given to this 
functional loss, the Board finds that such factors do not result in functional loss more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. DeLuca, supra; Mitchell, supra. Most recently in 2011, forward flexion remained at 35 degrees after repetitive testing and pain was first elicited at 35 degrees. The earlier evidence to include in 2007 does not establish the criteria for a higher rating. 

As his symptoms have been fairly constant, with no drastic change during pendency of this appeal, the Board does not find that the rating for this disability should be "staged". Fenderson, Hart, supra .

In summary, the preponderance of the evidence is against a rating in excess of 20 percent rating for lumbosacral spine pain with degenerative disc disease. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. An Initial Rating in Excess of 10 percent for Right and Left Lower Extremity Radiculitis, Prior to December 12, 2011

Prior to December 12, 2011, the Veteran was in receipt of separate 10 percent disability evaluations for right and left lower extremity radiculitis, associated with the service connected lumbosacral spine pain with degenerative disc disease. Since December 12, 2011 separate 20 percent ratings for the disabilities have been awarded by the RO, so the RO has "staged" this rating. Fenderson, supra. 

Prior to December 12, 2011 the Veteran's right and left lower extremity radiculitis was rated under 38 C.F.R. § 4.124a, DC 8520, concerning the evaluation of sciatic nerve paralysis. 

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for descriptive words such as "mild", "moderate", "moderately severe" and "severe". Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The RO already has "staged" the rating under Fenderson since the right and left lower extremity radiculitis were each separately rated as 10-percent disabling prior to December 12, 2011, and have each been separately rated as 20-percent disabling since December 12, 2011. 

Factual Background

Private and VA records through October 2007 show the Veteran's complaints of radiating back pain with reported numbness and tingling of the legs. Treatment with epidural injections provided some relief. Two plus deep tendon reflexes were reported on examinations. Pinprick testing was normal. A limping gait on the right was more attributed to a hip problem. The Veteran was able to tip-toe and stay in his heels. Bilateral radiculitis and radicular lumbar pain secondary to degenerative disc disease were diagnosed. He had an epidural injection for radiating pain in December 2007. 

At August, November and December 2008 private medical examinations, it was reported that the Veteran had pain in the front of both thighs, sometimes shooting pain down both legs. Physical examinations showed no motor or sensory deficits. Deep tendon reflexes were reported as intact. 

In October and November 2009 medical examination for follow-up of a lumbar laminectomy, it was reported that lower extremity motor examinations were 5/5 bilaterally. Sensation was intact and deep tendon reflexes were two plus and symmetrical in the knees and Achilles. 

Analysis

The Board has reviewed the entire evidentiary data and concludes that at no time for the period prior to December 12, 2011 did the right or left lower extremity radiculitis warrant a disability evaluation in excess of 10 percent. 

The evidentiary data shows that the Veteran reported back pain radiating to the left and right lower extremities. However, during this time neurological findings consistently reported 2 plus or intact lower extremity reflexes and normal motor strength in the lower extremities. There were no sensory deficits or evidence of muscle atrophy reported during this time frame for either the right or left leg. A motor examination of the lower extremities was 5/5 with no abnormalities reported. These consistent clinical findings show that prior to December 12, 2011 the Veteran had what amounts to, at worst, "mild" incomplete paralysis of the sciatic nerve on account of the associated radiculopathy or radiculitis of both the right and left lower extremities. At no point prior to December 12, 2011 did the Veteran's radiculitis of either the left or right lower extremity become characteristic of moderate or moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy. 

The preponderance of the evidence is against the Veteran's claim for initial separate ratings in excess of 10 percent for right and left lower extremity radiculitis prior to December 12, 2011. Consequently, the benefit-of-the-doubt rule does not apply, and an initial rating in excess of 10 percent prior to December 12, 2011 is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, supra.

IV. A Rating in Excess of 20 percent for Right and Left Lower Extremity Radiculitis, since December 12, 2011

At a December 2011 VA medical examination of the thoracolumbar spine, it was reported that muscle strength testing of the lower extremities was 4/5 throughout. There was no muscle atrophy, and ankle and knee reflexes were described as two plus. A sensory examination of the right upper anterior thigh, thigh, and lower leg and ankle was normal, the right foot/toes revealed decreased sensation. There was decreased sensation on the left upper anterior thigh, left thigh, lower leg/ankle, and the foot /toes. Mild to moderate pain on the left and right lower extremities was reported. The severity of the right and then the left radiculopathy were both described as moderate. It was reported that EMG studies showed moderate bilateral L4 and L5 radiculopathy and mild S1 radiculopathy.

At a contemporaneous VA medical examination of the peripheral nerves, the diagnosis was radiculopathy. The Veteran's history of a lumbar discectomy in December 2009 was reported. It was stated that the Veteran had residual tingling and numbness in the legs and buttocks. He had numbness on the left that radiated from the buttocks to the middle toes, and groin. On the right lower extremity, the Veteran reported mild to moderate constant and intermittent pain, paresthesia or dysesthesias, and numbness. On the left constant and intermittent pain, paresthesias or dysesthesias, and numbness were described as moderate. Muscle testing on the left and right were both 4/5. The Veteran's left and right knee reflexes were both two plus. There was decreased lower leg/ankle sensation, and decreased right foot and toe sensation. The Veteran's gait was described as antalgic due to lumbar stenosis. It was reported that the Veteran had incomplete paralysis of both the right and left the sciatic nerves that was of moderate severity. There was mild to moderate incomplete paralysis of other right and left lower extremity nerves. Right and left lower EMG studies were described as abnormal. The Veteran had moderate bilateral L4 and L5 radiculopathy, and mild S1 radiculopathy. It was stated that the Veteran's peripheral nerve condition impacted his ability to work, but he was not considered unemployable because he had a sedentary job sitting at computer. Physical employment was precluded due to disabilities. 

Analysis

From December 12, 2011 the Veteran's separate right and left lower extremity radiculitis did not warrant disability evaluations in excess of 20 percent. 

The medical evidence as of December 12, 2011 when a VA examination was performed, now show neurological deficits of both the left and right lower extremities that were not previously noted. The Veteran has subjectively reported right and left leg neurological symptoms, including pain and numbness and paresthesia's that have been described as moderate in degree. It is important to point out that while the right and left lower extremity reflexes have remained two plus, for the ankles, there is now objective evidence of neurological deficits in both lower extremities, including decreased muscle strength and decreased sensation. The impairment of the sciatic nerve has been described as incomplete paralysis of moderate severity by a VA clinician. This is along with results from a December 2011 EMG study where L4 and L5 bilateral radiculopathy was classified as moderate in degree for the most part, although mild S1 radiculopathy was noted. 

As of December 12, 2011 at no point has the radiculopathy or radiculitis of the left or right lower extremity been characteristic of moderate or moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy. Muscle atrophy has not been found at any time during the pendency of this appeal. There is no medical evidence directly to the contrary indicating any more than moderate severity of the left and right lower extremity radiculitis or radiculopathy. Therefore, the criteria for ratings of 20 percent have been satisfied from December 12, 2011, and higher disability ratings exceeding the 20 percent rating currently assigned for each right and left lower extremity radiculitis is not warranted under DC 8520. 

The preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for right or left lower extremity radiculitis prior to December 12, 2011. Consequently, the benefit-of-the-doubt rule does not apply, and an initial rating in excess of 10 percent prior to December 12, 2011 is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, supra.

Extra-schedular Consideration

During the entire pendency of the appeal for increased ratings for lumbosacral spine pain with degenerative disc disease and right and left lower extremity radiculitis, extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). In this regard, the manifestations of his spine disability and his right and left lower extremity radiculitis are contemplated by 38 C.F.R. § 4.71a, DCs 5235-5242 (2013) and  
 38 C.F.R. § 4.124a, DC 8520. VA examinations and clinical evidence does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

An increased rating for lumbosacral spine pain with degenerative disc disease, currently evaluated as 20 percent disabling is denied. 

An initial rating in excess of 10 percent for right lower extremity radiculitis prior to December 12, 2011; and a rating in excess of 20 percent thereafter is denied. 

An initial rating in excess of 10 percent for left lower extremity radiculitis prior to December 12, 2011; and a rating in excess of 20 percent thereafter is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


